—In an action, inter alia, to enjoin the defendant from modifying the plaintiffs’ health insurance coverage, the plaintiffs appeal (1) from an order of the Supreme Court, Dutchess County (Beisner, J.), dated June 30, 2000, which granted the defendant’s motion to dismiss the action as time-barred and denied, as academic, their cross motion for leave to serve a late notice of claim, and (2), as limited by their brief, from so much of an order of the same court, dated January 10, 2001, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated June 30, 2000, is dismissed, as that order was superseded by the order dated January 10, 2001, made upon reargument; and it is further,
Ordered that the order dated January 10, 2001, is affirmed insofar as appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
The Supreme Court properly dismissed the plaintiffs’ action as time-barred (see, Matter of Armstrong v Centerville Fire Co., 83 NY2d 937; Press v County of Monroe, 50 NY2d 695; Board of Educ. v Ambach, 49 NY2d 986, cert denied 449 US 874).
The plaintiffs’ remaining contention is without merit. Ritter, J. P., S. Miller, McGinity and Townes, JJ., concur.